Name: Commission Regulation (EEC) No 2437/86 of 30 July 1986 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: trade policy;  accounting;  plant product
 Date Published: nan

 1 . 8 . 86 Official Journal of the European Communities No L 210/63 COMMISSION REGULATION (EEC) No 2437/86 of 30 July 1986 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulaton No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 26 (3) thereof, Whereas Commission Regulation No 282/67/EEC (3), as last amended by Regulation (EEC) No 2436/86 (4), laid down time limits of 120 and 140 days between which payment for oil seeds delivered into intervention must be made ; whereas, in the interests of sound management of the market, a provision should be introduced requiring that payment take place at the end of a shorter period ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 7 of Regulation No 282/67/EEC shall be replaced by the following : 'Payment shall be made between the 90th and the 120th day following that on which the oil seeds are taken over.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 151 , 13 . 7 . 1967, p. 1 . (4) See page 61 of this Official Journal .